Order of the Court of Special Sessions of the City of New York, Appellate Part, reversed upon the law and defendant remanded to the New York City Reformatory, as directed by the magistrate. The defendant was charged with being a vagrant and upon arraignment before a city magistrate pleaded guilty. He was thereupon sentenced to confinement in the New York City Reformatory “ according to law,” pursuant to the provisions of section 93 of the Inferior Criminal Courts Act.* The Court of Special Sessions entertained an *815appeal from this judgment of conviction and reversed “ on the law and the facts ” and directed “ a new trial.” There was nothing before that court upon which such determination could legally be based. The defendant upon being arraigned made no demand for proof but simply interposed a plea of guilty. Such a plea is a confession of guilt and the equivalent of a valid conviction. We are of the opinion that there was no power to reverse the magistrate’s judgment. Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur.

 See Laws of 1910, chap. 659, § 93.— [Rep.